DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 7/25/2022 regarding claims 1, 5, and 8-22 are drawn to amended subject matter and are addressed in the claim rejection below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance” of amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5, 6 and 8-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein at least a part of the third textile is situated at a distance from the second textile along a plane parallel to the front side and non-overlapping with the second textile along a cross section of the front side perpendicularly to the plane.” 
However, this is considered new matter because there is no support in the specification wherein the third textile is in a non-overlapping arrangement with the second textile. The figures, particularly fig. 1b, do not show a cross section of the front side such that support for a non-overlapping arrangement of the textiles can be determined. Fig. 1b appears as a planar view of the front side surface. Further, the “distance” between the second textile and the third textile is not supported since the two textiles appear connected at a common edge, shown at least in fig. 1b. Appropriate correction is required. 
	Claims 5, 6 and 8-22 are similarly rejected for depending on rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein at least a part of the third textile is situated at a distance from the second textile along a plane parallel to the front side and non-overlapping with the second textile along a cross section of the front side perpendicularly to the plane.” 
In regards to “a distance,” it is unclear as to the meaning of “the third textile is situated at a distance from the second textile along a plane parallel to the front side.” The distance may be interpreted as a distance between the edges of each textile. The distance may also be interpreted in terms of two planes that are parallel from each other and separated by a distance. Both are reasonable interpretations and the specification does not provide a definition or examples for ascertaining said distance. Appropriate correction is required. 
In regards to “non-overlapping,” it is unclear as to the meaning of “wherein at least a part of the third textile is... non-overlapping with the second textile along a cross section of the front side perpendicularly to the plane.” Under one interpretation, it is unclear if non-overlapping requires that threads of one textile cease to continue into the other textile, but that a common thread textile is shared by both textiles? In which case, there would be some inherent overlapping of the threads common in each textile.  Under another interpretation, joining two different textiles at a seam would necessarily require some degree of overlap to stitch and sew the fabrics together at a joint or common edge. Both are reasonable interpretations and the specification does not provide a definition or examples for ascertaining the non-overlapping arrangement. Appropriate correction is required. 
Claims 5, 6, and 8-22 are similary rejected for depending on rejected claim 1. 
	Claim 5 is further rejected under this section. Claim 5 recites “wherein the second textile and third textile partly overlap one another.” This recitation conflicts with claim 1 because it is unclear how the textiles are arranged in a non-overlapping manner, as described above, while simultaneously partly overlap. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0270070 A1 to Bradley (hereinafter “Bradley”). 
	For claim 1, Bradley discloses a pocket for a garment (a first container 1, preferably the container is a bag having a square or rectangular profile, para 0004) (all statements of intended use such as “for a garment” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) comprising: 
a rear side (one half of the folded panel, see paras 0058-0061) configured to be turned towards the body of a person, and 
a front side which is connected to the rear side (opposite half of the folded panel and stitched to said first half, see paras 0058-0061) and configured to face away from the body of a person, 
wherein the rear side is at least partly made of a radio-wave-reflecting first textile, which first textile comprises at least one metal-comprising thread (the first container part and second container part, at least in part are formed of a flexible electrical conductor to provide electromagnetic shielding wherein the flexible electrical conductor may be a fabric knitted or woven and comprising silver or gold, abstract and para 0013), and wherein the front side is at least partly made of a radio-wave-reflecting second textile, which second textile comprises at least one metal-comprising thread (as explained above the “rear” side is folded around and contains the same material properties as the front side); 
wherein the rear side is made of the radio-wave-reflecting first textile and wherein the front side is partly made of the radio-wave-reflecting second textile (parts of each side contain the radio-wave-reflecting fabric), and 
wherein at least one other part of the front side is made of a third textile which is permeable to radio waves and which third textile is free from metal-comprising threads (a single layer of a fabric is used to form region 66 of the front panel, and is a fabric intended to allow greater visibility of the mobile telecommunication device and/or easier manipulation, when present in this part of the first container, para 0069, which necessarily requires said fabric is free of metal-comprising threads allowing for interaction of the device and easy visibility of the device), 
wherein at least a part of the third textile is situated at a distance from the second textile along a plane parallel to the front side and non-overlapping with the second textile along a cross section of the front side perpendicularly to the plane (as best understood by applicant’s disclosure, see fig. 4 wherein region 66 is a plane parallel to the front side and not overlapping with sections 56, 58, 60, and 62). 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Bradley discloses the structure as recited in claim 1, there would be a reasonable expectation for the container of Bradley to perform such functions. See MPEP 2173.05(g). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/047634 A1 to Connolly (hereinafter “Connolly”), and also unpatentable over Connolly in view of US 2009/0067150 A1 to Ito (hereinafter “Ito”). 
	For claim 1, Connolly discloses a Pocket (10, 50, also see fig. 6) for a garment (all statements of intended use such as “for a garment” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references), comprising:
a rear side (16, rear side of 52) configured to be turned towards the body of a person, and 
a front side ( which is connected to the rear side (12, front of 52), and configured to face away from the body of a person; 
 wherein the rear side is at least partly made of a radio-wave-reflecting first textile, which first textile comprises at least one metal-comprising thread (RF blocking material 14, 52, para 0046), and wherein the front side is at least partly made of a radio-wave-reflecting second textile, which second textile comprises at least one metal-comprising thread (the RF blocking material is shown on both the reverse side and observe side of the bock, see fig. 7 and para 0051); 
wherein the rear side is made of the radio-wave-reflecting first textile and wherein the front side is partly made of the radio-wave-reflecting second textile (parts of each section contain RF blocking material).
Connolly does not specifically disclose wherein at least one other part of the front side is made of a third textile which is permeable to radio waves and which third textile is free from metal-comprising threads, wherein at least a part of the third textile is situated at a distance from the second textile along a plane parallel to the front side and non- overlapping with the second textile along a cross section of the front side perpendicularly to the plane.
However, Connolly does teach an embodiment wherein a side of the pocket can be a partially shielded where the mobile device can transmit and receive RF signals but RF radiation cannot be received by a person wearing the pocket (para 0052). Connolly similarly teaches the goal is to protect certain vulnerable parts of the body from RF radiation (paras 0032 and 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the front side of 52, which is generally made of RF blocking material, has a portion or section that is free from metal-containing threads to allow mobile devices to still transmit and receive RF signals but RF radiation cannot be received by a person wearing the pocket, as taught by Connolly (para 0052). In such an arrangement, it would be necessary for the portion of the modified front portion of 52, having no metal-containing threads, to be situated a distance from the same front portion, having the metal containing threads, along a plane that is parallel and in a non- overlapping arrangement along a cross section of the front side perpendicularly to the plane.
Alternatively, attention is directed to Ito teaching an analogous pocket for blocking electromagnetic waves (abstract of Ito). Specifically, Ito teaches it may be required that only certain sections of the cloth layer of a garment contain RF blocking material corresponding to wearer's testes and penis (para 0316 and fig. 44 of Ito). 

    PNG
    media_image1.png
    477
    512
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the front side 12 of the pocket of Connolly is modified such that only a portion of the front side contains RF blocking material, positioned to correspond to a wearer’s vulnerable body parts, and the other part of the pocket is free from the RF blocking material, for purposes of properly protecting said vulnerable body parts, and also reducing the costs associated with using more expensive metals and materials. In such an arrangement, it would be necessary for the portion of the modified front portion of 12, having no metal-containing threads, to be situated a distance from the same front portion, having the metal containing threads, along a plane that is parallel and in a non- overlapping arrangement along a cross section of the front side perpendicularly to the plane.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function. As Connolly teaches the structure as recited in claim 1, there would be a reasonable expectation for the container of Bradley to perform such functions. See MPEP 2173.05(g). 

	Regarding claim 5, the recitation is indefinite and cannot be considered because it is unclear how the second and third textiles are arranged in a non-overlapping manner, as in claim 1, and simultaneously partly overlap one another, in claim 5. 

	For claim 6, the modified Connolly teaches the pocket according to Claim 1, wherein the second textile and third textile are connected to one another, preferably stitched together (the second and third textiles are in contact with each other and have some inherent connection; the recitation “preferably stitched together” is preference and does not positively limited the pocket structure). 

	For claim 8, the modified Connolly teaches the pocket according to Claim 1, wherein the second textile forms at least a part of a peripheral edge of the front side of the pocket (see figs. 1-3 and 7). 

	For claim 9, the modified Connolly teaches the pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises an inner lateral edge, and wherein the second textile forms at least a part of the inner lateral edge (after modification, as discussed in claim 1, the pocket comprises the claimed structure; it is also noted orientation is a matter of design choice and obvious to one skilled in the art absent a showing of criticality). 

	For claim 10, the modified Connolly teaches the pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises a bottom lateral edge, and wherein the second textile forms at least a part of the bottom lateral edge (after modification, as discussed in claim 1, the pocket comprises the claimed structure; it is also noted orientation is a matter of design choice and obvious to one skilled in the art absent a showing of criticality). 

	For claim 11, the modified Connolly teaches the pocket according to Claim 1, wherein at least a part of the second textile is strip-shaped (after modification, as discussed in claim 1, the pocket comprises the claimed structure). 
The modified Connolly does not specifically disclose wherein the width of at least a part of the strip- shaped second textile is at least 5 millimeters
However, Connolly does teach the textile can be a conductive cloth or any material that can be made as a thin sheet of flexible material (para 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Connolly to comprise at least a part of the strip-shaped second textile that is at least 5 millimeters because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

For claim 12, the modified Connolly teaches the pocket according to Claim 1, wherein at least a part of the second textile is strip-shaped (after modification, as discussed in claim 1, the pocket comprises the claimed structure). 
The modified Connolly does not specifically disclose wherein the width of at least a part of the strip- shaped second textile is at most 20 millimeters
However, Connolly does teach the textile can be a conductive cloth or any material that can be made as a thin sheet of flexible material (para 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Connolly to comprise at least a part of the strip-shaped second textile that is at most 20 millimeters because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

	For claim 13, the modified Connolly teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is provided with a metal coating (para 0046). 

	 For claim 14, the modified Connolly teaches the pocket according to Claim 13, wherein the metal-coated thread comprises a non-metal core (para 0046). 
The modified Connolly does not specially disclose wherein the weight ratio between the metal coating and the non-metal core is at least 0.11. However, Conolly inherently discloses a certain ratios between the metal coating and the non-metal core (paras 0046) simply by having threads with metal particles. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen results, to modify Connolly to wherein the weight ratio between the metal coating and the non-metal core is at least 0.11 because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].
		
For claim 15, the modified Connolly teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is completely made of metal (para 0046). 

	For claim 16, the modified Connolly teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one metal-comprising thread, wherein the metal is selected from the group consisting of: silver, copper, iron, aluminium, gold (para 0046). 

	For claim 17, the modified Connolly teaches the pocket according to Claim 1, wherein at least a part of the first textile and/or the second textile and/or the third textile is at least partly made of nylon, cotton, silk, linen and/or wool (para 0046). 

	For claim 18, the modified Connolly does not specifically disclose the pocket according to Claim 1, wherein at least 20 percent of the first textile and/or the second textile consists of metal-comprising threads.  
However, Conolly inherently discloses a the RF blocking material can be a conductive cloth blended with metal or metal particles (para 0046) and therefore would have an inherent ratio, as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen results, to modify Connolly to wherein at least 20 percent of the first textile and/or the second textile consists of metal-comprising threads because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 18, the modified Connolly teaches the pocket according to Claim 1, wherein the first textile and the second textile are connected to each other and in particular stitched together (RF blocking materials are attached to the via a stitching, paras 0038, 0046, and 0051). 

	For claim 20, the modified Connolly teaches the pocket according to Claim 1, wherein the pocket is formed by a trouser pocket, a breast pocket and/or an inside pocket (see fig. 6 and associated description). 

	For claim 21, the modified Connolly teaches the Garment provided with at least one pocket according to Claim 1 (see fig. 6 and associated description).

	For claim 22, the modified Connolly teaches the garment according to Claim 21, wherein the garment is selected from the group consisting of: a pair of trousers, a jacket, a shirt, a sweater, a T-shirt (see fig. 6 and associated description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732    

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732